Dissenting Opinion by
Hoffman, J.:
I join in Judge Montgomery's well-reasoned dissenting opinion. The Commonwealth argues in its brief, however, that even if Judge Montgomery is correct, appellant has waived the question.
Appellant was tried for a violation of the Liquor Code, Act of April 12, 1951, P. L. 90, Art. IY, §406, as amended, 47 P.S. §4-406. His bill of indictment contained no reference to a prior violation of the Code. After conviction and before sentence, appellant moved for a new trial. His motion having been denied, appellant was sentenced. From judgment of sentence, he brings this appeal.
The Commonwealth cites Commonwealth v. Zelnick, 202 Pa. Superior Ct. 129, 195 A. 2d 171 (1963), for the proposition that appellant should have attacked his sentence on his motion for a new trial. In so far as Zelnick so holds, I would overrule it. Appellant, and other defendants like situated, cannot attack an error in sentencing before sentence is pronounced. To require them to have such foresight is to demand the impossible in most eases.
However, I agree with the Commonwealth that appellant should raise the question below. A court may correct an illegal sentence during and even after the term in which the sentence was imposed. See, e.g.; *286Commonwealth ex rel. Firmstone v. Myers, 207 Pa. Superior Ct. 453, 217 A. 2d 851 (1966). In order to preserve for direct review future attacks upon the legality of sentences, I would require petitions for reconsideration of sentence to be presented in the trial court.
I would not bind appellant, of course, to a rule first announced today. Accordingly, I would hold that appellant has not waived the question he raises.